SUMMARY ORDER
Zhi Ping Wang (‘Wang”), a native and citizen of the People’s Republic of China, petitions for review of an April 2, 2003 order of the BIA, denying his motion to reopen removal proceedings. Wang entered the United States without inspection on or about March 26, 1993. He filed an application for asylum on June 9, 1993, claiming that he feared persecution in China because of his opposition to China’s birth control policies. An Immigration Judge denied Wang’s request for asylum on September 9, 1999. On January 23, 2002, the BIA summarily dismissed Wang’s appeal.
Six months later, Wang moved to reopen his removal proceedings, claiming that “country conditions in China have worsened recently” for violators of the government’s birth control policy. For substantially the reasons given by the BIA, we conclude that Wang failed to demonstrate a material change in country conditions. We therefore find that the BIA did not abuse its discretion in denying petitioner’s motion to reopen his deportation proceed*803ings. See 8 C.F.R. §§ 1003.2(c)(2), 1003.2(c)(3)(ii); see also Mardones v. McElroy, 197 F.3d 619, 624 (2d Cir.1999).
We have considered all of the petitioner’s arguments and find them to be without merit. The petition for review of the BIA’s decision is DENIED.